Citation Nr: 0905293	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial evaluation for right-sided 
orchialgia, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975 and from June 1975 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that granted service connection 
for right-sided orchialgia and assigned a 10 percent rating.  
In November 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's right sided orchialgia is rated as 10 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2008).  The veteran argues that the June 2004 VA examination 
was inadequate, and that another VA examination is warranted.  
He asserts that when he engages in prolonged walking, 
straining, or exertion, he has pain and swelling due to his 
testicle disorder that makes him unable to work.  The veteran 
had surgery to perform a right epididymectomy in April 2006.  
Another VA examination is warranted.  Beforehand, however, 
any records of treatment the veteran has received from the 
Ochsner Clinic since August 2007 should be obtained, as the 
veteran indicated in May 2008 that he sees Dr. Woo there 
almost monthly and the most recent treatment record from the 
Ochsner Clinic in his claims folder is dated in August 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
medical records of treatment the 
veteran has received from the Ochsner 
Clinic, dated from August 2007 forward.  

2.  Thereafter, schedule the veteran 
for a VA genitourinary examination.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
right-sided orchialgia (residuals of 
vasectomy).

The examiner should state whether the 
veteran's right sided orchalgia results 
in recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requires continuous 
intensive management.  

The examiner should state whether the 
veteran has urinary infrequency and/or 
incontinence associated with his right-
sided orchialgia (residuals of 
vasectomy).  If so, the examiner should 
discuss the frequency of daytime and 
nighttime voiding and the frequency of 
wearing and changing of absorbent 
materials.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, again consider the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Consideration should 
be given, if warranted, to referral for 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


